498 P.2d 1236 (1972)
Ross Calvin REILLY, Appellant (Defendant below),
v.
The STATE of Wyoming, Appellee (Plaintiff below).
No. 4029.
Supreme Court of Wyoming.
June 28, 1972.
James N. Wolfe, County & Pros. Atty., Sheridan, Clarence A. Brimmer, Atty. Gen., Wm. L. Kallal, Asst. Atty. Gen., Cheyenne, for petitioner and appellee.
William K. Archibald, of Holstedt & Archibald and Bruce P. Badley, Sheridan, for appellant.
Before McINTYRE, C.J., and PARKER, McEWAN, and GUTHRIE, JJ.
PER CURIAM.
The court has examined the petition for rehearing filed herein and insofar as it seeks review hereof on the ground there was substantial credible evidence to sustain the verdict finds no basis therefor. The court had carefully weighed, examined, and considered the testimony argued therein as a reason for rehearing and no good purpose would be served by a rehash thereof.
Insofar as the petition seeks instructions to the district court and county attorney with reference to defendant's disposal, it being our opinion that the record shows the defendant is dangerous to society and insane, he should be returned to the *1237 Wyoming State Hospital under his commitment of May 28, 1969, and not be released unless and until his release is approved by a court of competent jurisdiction.